Exhibit 10.4

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Agreement”) dated as of September 26, 2008, between
ISTA PHARMACEUTICALS, INC., a Delaware corporation (the “Debtor”), and the
entities identified as secured parties on the signature page of this Agreement.
(together, the “Secured Party”).

WHEREAS, the Debtor and the Secured Party have entered into that certain
Facility Agreement dated as of the date hereof (the “Facility Agreement”)
pursuant to which the Secured Party has agreed to provide funds to the Debtor;

WHEREAS, it is a condition precedent to the Secured Party’s execution of the
Facility Agreement that the Debtor execute and deliver to the Secured Party a
security agreement in substantially the form hereof; and

WHEREAS, the Debtor wishes to grant a security interest in favor of the Secured
Party on the terms and subject to the conditions set forth herein,

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 UCC Terms. The following terms that are defined in the Uniform Commercial
Code (as hereinafter defined) are used in this Agreement as so defined (and, in
the event any such term is defined differently for purposes of Article 9 of the
Uniform Commercial Code than for any other purpose or purposes of the Uniform
Commercial Code, the Article 9 definition shall govern): Account, Equipment and
Inventory.

1.2 Facility Agreement Terms. All other capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Facility Agreement.

1.3 Other Defined Terms. In addition, the following terms shall have the
meanings set forth below:

“Agreement” means all agreements to which the Debtor or any Subsidiary is a
party or in which the Debtor and any Subsidiary has rights relating to the
Intellectual Property and Royalty Products.

“Collateral” means and includes the Registrations, the Intellectual Property and
all of the Accounts, Equipment, Inventory and Agreements arising out of or
relating specifically to the Royalty Products, wherever located, of the Debtor
now or hereafter held or received by, in transit to, or in the possession or
control of the Debtor or the Secured Party, and any substitutions or
replacements thereof and any products and proceeds thereof, including without
limitation, insurance proceeds, but shall not include the Excluded Property.

 

1



--------------------------------------------------------------------------------

“Collateral Accounts” means any Accounts comprising any or all of the
Collateral.

“Collateral Collection Accounts” has the meaning set forth in Section 5.4.

“Collateral Equipment” means Equipment comprising part of the Collateral.

“Collateral Inventory” means any Inventory comprising any or all of the
Collateral.

“Copyright” means the legal right provided by the Copyright Act of 1976, as
amended, to the expression contained in any work of authorship fixed in any
tangible medium of expression together with any similar rights arising in any
other country as a result of statute or treaty, and any right that may exist to
obtain a registration with respect thereto from any Governmental Authority and
any rights arising under any such application.

“Excluded Property” means (a) any permit or license issued by a Governmental
Authority to the Debtor or any agreement (other than a contract, subcontract
and/or proposal with, by or issued to a Governmental Authority) to which the
Debtor is a party, in each case, only to the extent and for so long as the terms
of such permit, license or agreement or any requirement of Law applicable
thereto, validly prohibit the creation by the Debtor of a security interest in
such permit, license or agreement in favor of the Secured Party (after giving
effect to Sections (9406(d), 9407(a), 9408(a) or 9409 of the Uniform Commercial
Code (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code of the United States) or principles of equity),
and (b) Equipment owned by the Debtor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or capital lease
obligation expressly permitted to be incurred pursuant to the provisions of the
Facility Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money obligation or
capital lease obligation) validly prohibits the creation of any other Lien on
such Equipment; provided, however, that Excluded Property shall not include any
proceeds, substitutions or replacements of any Excluded Property referred to in
clauses (a) or (b) unless such proceeds, substitutions or replacements would
constitute Excluded Property, as defined in such clauses (a) or (b).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other entity owned or controlled, through capital stock or otherwise, by any of
the foregoing.

“Intellectual Property” means all Patents, Marks, Trade Names, Copyrights,
Software, Trade Secrets, Know-How, tests, protocols, standard operating
procedures, results and data owned, licensed, possessed, used or useful by the
Debtor or the composition, manufacture, quality control, testing, packaging,
storage or use of the Royalty Products. “Intellectual Property” includes the
contents of the drug master files owned by the Debtor or to which the Debtor has
rights, all adverse event reports made or received by the Debtor and all
submissions made to the FDA.

 

2



--------------------------------------------------------------------------------

“Know-How” means ideas, designs, inventions, discoveries, concepts, compilations
of information, methods, techniques, procedures and processes, whether
confidential or not, whether patentable or not and whether reduced to practice
or not.

“Lien” means any mortgage, claim, lien, security interest, pledge, escrow,
charge, option, restriction or encumbrance of any kind or character whatsoever.

“Mark” means any word, name, symbol or device used by a Person to identify its
goods or services, whether or not registered, all goodwill associated therewith,
and any right that may exist to obtain a registration with respect thereto from
any Governmental Authority and any rights arising under any such application.
“Mark” includes trademarks and service marks.

“Obligations” means all of the payment obligations and liabilities of the Debtor
to the Secured Party pursuant to the Facility Agreement.

“Patent” means any patent granted by the U.S. Patent and Trademark Office or by
the comparable agency of any other country, and any renewal thereof, and any
rights arising under any patent application filed with the U.S. Patent and
Trademark Office or the comparable agency of any other country and any rights
that may exist to file any such application.

“Permitted Liens” shall have the meaning set forth in the Facility Agreement.

“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, Governmental
Authority or other legal entity.

“Registrations” means all investigational new drug applications, all new drug
applications and all abbreviated new drug applications, and including in each
case all supplements and amendments thereto, and all approvals, codes, permits,
authorizations and licenses issued or approved by any Governmental Authority
that are or may hereafter be held by the Debtor relating to the development,
manufacture, warehousing, distribution, promotion, sale, importing or pricing of
the Royalty Products.

“Royalty Products” means Xibrom, Istalol, Vitrase and each other product
marketed by or under license from the Debtor.

“Software” means, with respect to a Person, all types of computer software
programs owned, licensed, used or usable by such Person, including operating
systems, application programs, software tools, firmware and software imbedded in
equipment, including both object code and source code versions thereof. The term
“Software” also includes all written or electronic materials that explain the
structure or use of the Software or that were used in the development of the
Software, including logic diagrams, flow charts, procedural diagrams, error
reports, manuals and training materials.

“Trade Names” means any words, names or symbols used by a Person to identify its
business.

“Trade Secrets” means the business or technical information of any Person
including, but not limited to, customer lists, marketing data and Know-How that
is not generally known to other Persons who are not subject to an obligation of
nondisclosure and that derives actual or potential commercial value from being
not generally known to other Persons.

 

3



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may be
in effect from time to time in the State of Delaware; provided that if, by
reason of applicable law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in another jurisdiction, then as to the validity or
perfection, as the case may be, of such security interest, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction.

1.4 Construction. Unless the context requires otherwise, words in the singular
include the plural, words in the plural include the singular, and words
importing any gender shall be applicable to all genders. If a term is defined as
one part of speech (such as a noun), it shall have a corresponding meaning when
used as another part of speech (such as a verb).

ARTICLE 2

GRANT OF SECURITY INTEREST

2.1 Pledge and Grant of Security Interest. The Debtor hereby pledges, assigns
and delivers to the Secured Party and grants to the Secured Party, to secure the
payment and performance in full of the Obligations, a lien upon and security
interest in all of its right, title and interest in and to the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.

2.2 Security Interests Absolute. All rights of the Secured Party and the
security interests hereunder, and all obligations of the Debtor hereunder, shall
be absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any release, non-perfection or invalidity of any direct or indirect security
for any Obligation;

(b) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Debtor or its assets or any resulting disallowance, release or
discharge of all or any portion of any Obligation;

(c) the existence of any claim, set-off or other right that the Secured Party
may have at any time against the Debtor or any other Person, whether in
connection herewith or any unrelated transactions; provided, however, that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(d) any invalidity or unenforceability relating to or against the Debtor for any
reason of any Obligation, or any provision of applicable law or regulation
purporting to prohibit the payment by the Debtor of any Obligation;

 

4



--------------------------------------------------------------------------------

(e) any failure by the Secured Party (A) to file or enforce a claim against the
Debtor (in a bankruptcy or other proceeding), (B) to give notice of the
existence, creation or incurrence by the Debtor of any new or additional
indebtedness or obligation under or with respect to the Obligations, (C) to
commence any action against the Debtor or (D) to proceed with due diligence in
the collection, protection or realization upon any Collateral; or

(f) any other act or omission to act or delay of any kind by the Secured Party
or the Debtor or any other Person or any other circumstance whatsoever which
might, but for the provisions of this clause, constitute a legal or equitable
discharge of the Debtor’s obligations hereunder.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Debtor hereby represents and warrants to the Secured Party that, as of the
date of this Agreement:

3.1 Ownership of Collateral. The Debtor owns, or has valid rights as a licensee
with respect to, the Collateral free and clear of any Liens except for Permitted
Liens. Except as set forth in Schedule 3.1 hereto, no Lien with respect to all
or any part of the Collateral is on file or of record in any government or
public office, and the Debtor has not filed or consented to the filing of any
such Lien, except Uniform Commercial Code financing statements naming the
Secured Party as secured party.

3.2 Security Interests; Filings. This Agreement, together with (i) the filing of
duly completed and executed Uniform Commercial Code financing statements naming
the Debtor as debtor, the Secured Party as secured party, and describing the
Collateral, in the jurisdictions set forth with respect to the Debtor on
Schedule 3.2 hereto (which filing is hereby authorized by the Debtor) and
(ii) to the extent required by applicable law, the filing of duly completed and
executed assignments in the forms required by the U.S. Copyright Office or the
U.S. Patent and Trademark Office, creates, and at all times shall constitute, a
valid and perfected security interest in and Lien upon the Collateral in favor
of the Secured Party superior and prior to the rights of all other Persons
therein except as set forth on Schedule 3.2A.

3.3 Locations. Schedule 3.3 lists as to the Debtor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation and its federal tax identification
number, (iii) the addresses of its chief executive office and each other place
of business and (iv) the address of each location at which any of the Collateral
Inventory or Collateral Equipment is kept, except for any new locations
established in accordance with the provisions of Section 4.2. The Debtor does
not presently conduct business under any prior or other corporate or company
name or under any trade or fictitious names, and the Debtor has not entered into
any contract or granted any Lien within the past five (5) years under any name
other than its legal corporate name.

 

5



--------------------------------------------------------------------------------

3.4 No Violations. The signing, delivery and performance of this Agreement by
the Debtor is not prohibited or limited by, and will not result in the breach of
or a default under, any provision of the certificate of incorporation or bylaws
of the Debtor or any legal requirement applicable to the Debtor. The execution,
delivery and performance of this Agreement by the Debtor, the Debtor’s
compliance with the terms and provisions hereof and the Secured Party’s exercise
of any of its rights hereunder, do not and will not conflict with or result in a
breach of any of the terms and provisions of or constitute a default or create a
termination right under, with or without the passage of time and the giving of
notice, any contract or other instrument or obligation binding or affecting the
Debtor, the Royalty Products or the Collateral.

3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on the Debtor’s ability to grant to the Secured
Party a Lien upon and security interest in the Collateral pursuant to this
Agreement or on the exercise by the Secured Party of its rights and remedies
hereunder (including any foreclosure upon or collection of the Collateral), and
there are no contractual restrictions on the Debtor’s ability to grant such Lien
and security interest.

3.6 Accounts. Each Collateral Account is, or at the time it arises will be,
(i) a bona fide, valid and legally enforceable indebtedness of the account
debtor according to its terms, arising out of or in connection with the sale,
lease or performance of goods or services by the Debtor or any of them,
(ii) subject to no offsets, discounts, counterclaims, contra accounts or any
other defense of any kind and character, other than warranties and discounts
customarily given by the Debtor in the ordinary course of business and
warranties provided by applicable law, (iii) to the extent listed on any
schedule of Collateral Accounts at any time furnished to the Secured Party, a
true and correct statement of the amount actually and unconditionally owing
thereunder, maturing as stated in such schedule and in the invoice covering the
transaction creating such Collateral Account, and (iv) not evidenced by any
other instrument; or if so, such other instrument (other than invoices and
related correspondence and supporting documentation) shall promptly be duly
endorsed to the order of the Secured Party and delivered to the Secured Party to
be held as Collateral hereunder. To the knowledge of the Debtor, there are no
facts, events or occurrences that would in any way impair the validity or
enforcement of any Collateral Accounts except as set forth above.

ARTICLE 4

COVENANTS

The Debtor agrees that so long as any Obligation remains unpaid:

4.1 Use and Disposition of Collateral. So long as no Event of Default shall have
occurred and be continuing, the Debtor may, in any lawful manner not
inconsistent with the provisions of this Agreement, use, control and manage the
Collateral in the operation of its business, and receive and use the income,
revenue and profits arising therefrom and the proceeds thereof, in the same
manner and with the same effect as if this Agreement had not been made;
provided, however, that the Debtor will not sell or otherwise dispose of (other
than sales of Royalty Products in the ordinary course of the Debtor’s business),
grant any option with respect to or grant any Lien with respect to or otherwise
encumber any of the Collateral or any interest therein, except for Permitted
Liens and as may be otherwise expressly permitted in accordance with the terms
of this Agreement or the Facility Agreement; provided further, however, that
Debtor may sell or otherwise dispose of Collateral in connection with a sale of
Royalty Products which constitute less than 10% of Debtor’s consolidated revenue
based on the last four calendar quarters that have been reported.

 

6



--------------------------------------------------------------------------------

4.2 Change of Name, Locations, etc. The Debtor will not (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Schedule 3.3, (iii) change the jurisdiction of its
incorporation from the jurisdiction listed on Schedule 3.3 (whether by merger or
otherwise) or (iv) remove any Collateral, or any books, records or other
information relating to such Collateral, from the applicable location thereof
listed on Schedule 3.3, or keep or maintain any Collateral at a location not
listed on Schedule 3.3 (except for Collateral with an aggregate fair market
value not to exceed $100,000 at any time, in the ordinary course of business,
including, without limitation, for testing or evaluation purposes) unless in
each case the Debtor has (A) given prior written notice to the Secured Party of
its intention to do so, together with information regarding any such new
location and such other information in connection with such proposed action as
the Secured Party may reasonably request, and (B) delivered to the Secured
Party, prior to any such change or removal, such documents, instruments and
financing statements as may be reasonably required by the Secured Party, all in
form and substance reasonably satisfactory to the Secured Party, paid all
necessary filing and recording fees and taxes, and taken all other actions
reasonably requested by the Secured Party, in order to perfect and maintain the
Lien upon and security interest in the Collateral granted by this Agreement.

4.3 Records; Inspection.

(a) The Debtor will keep and maintain at its own cost and expense satisfactory
and complete records of the Collateral Accounts and all other Collateral, and
will furnish to the Secured Party from time to time such statements, schedules
and reports (including, without limitation, accounts receivable aging schedules)
with regard to the Collateral as the Secured Party may reasonably request.

4.4 At the sole cost and expense of the Secured Party (unless an Event of
Default has occurred and is continuing), the Debtor shall, from time to time at
such times as may be reasonably requested and upon not less than seven (7) days’
prior notice, permit the Secured Party to visit its offices or the premises upon
which any Collateral may be located (provided that with respect to locations
owned or operated by third parties, Debtor shall satisfy its obligations
hereunder by making reasonable commercial efforts to secure access to the
Secured Party), inspect its books and records relating to the Collateral and
make copies and memoranda thereof, inspect the Collateral, discuss its finances
and affairs relating to the Collateral with its officers, employees and
independent accountants and take any other actions necessary for the protection
of the interests of the Secured Party in the Collateral; provided, however, that
prior to exercising the foregoing rights, the Secured Party shall have entered
into a confidentiality agreement in form and substance reasonably acceptable to
the Debtor.

4.5 Accounts. The Debtor shall endeavor to collect its Collateral Accounts in
the ordinary course of its business consistent with past practices.

 

7



--------------------------------------------------------------------------------

4.6 Intellectual Property. The Debtor will execute and deliver to the Secured
Party fully completed collateral assignments in the forms requested by the
Secured Party for recordation in the U.S. Copyright Office or the U.S. Patent
and Trademark Office with regard to any registered Intellectual Property owned
by and registered in the name of the Debtor and included among the Collateral.
If after the date hereof the Debtor shall acquire any or effect any registration
of any such registered Intellectual Property, the Debtor shall promptly furnish
written notice thereof to the Secured Party and execute and deliver to the
Secured Party, as promptly as possible after the date of such acquisition or
registration fully completed collateral assignments in the forms requested by
the Secured Party for recordation in the U.S. Copyright Office or the U.S.
Patent and Trademark Office. The Debtor hereby appoints the Secured Party its
attorney-in-fact to execute, deliver and record any and all such documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to the Debtor.

4.7 Collateral in Possession of Third Party. Without limiting the generality of
any other provision of this Agreement, the Debtor agrees that it shall not
permit any Collateral to be in the possession of any bailee, warehouseman,
agent, processor or other third party at any time (except for relocations of
Collateral with an aggregate fair market value not to exceed $100,000 at any
time, in the ordinary course of business, including, without limitation, for
testing or evaluation purposes) unless such bailee or other Person shall have
been notified of the security interest created by this Agreement (or, if
required under applicable law in order to perfect the Secured Party’s security
interest in such Collateral, such bailee or other Person shall have acknowledged
to the Secured Party in writing that it is holding such Collateral for the
benefit of the Secured Party and subject to such security interest and to the
instructions of the Secured Party) and the Debtor shall have exercised its
commercially reasonable efforts to obtain from such bailee or other Person, at
the Debtor’s sole cost and expense, the written acknowledgement described above
(if not already required by applicable law to perfect the Secured Party’s
security interest) and agreement to waive and release any Lien (whether arising
by operation of law or otherwise) it may have with respect to such Collateral,
such agreement to be in form and substance reasonably satisfactory to the
Secured Party.

4.8 Protection of Security Interest; Further Assurances. The Debtor will, at its
expense and in such manner and form as the Secured Party may reasonably require,
execute, deliver, file and record any financing statement, specific assignment
or other paper, obtain all necessary consents of third parties and take any
other action that may be necessary or desirable, or that the Secured Party may
reasonably request, in order to create, preserve, perfect or validate the
security interests granted hereby or to enable the Secured Party to exercise and
enforce its rights hereunder with respect to any of the Collateral. To the
extent permitted by applicable law, the Debtor hereby authorizes the Secured
Party to execute and file, in the name of the Debtor or otherwise, Uniform
Commercial Code financing statements that the Secured Party in its sole
discretion may deem necessary or appropriate to further perfect such security
interests.

 

8



--------------------------------------------------------------------------------

ARTICLE 5

5.1 General Authority. Upon the occurrence and during the continuance of an
Event of Default, the Debtor hereby irrevocably appoints the Secured Party and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact, in the name of the Debtor or its own name, for the sole
use and benefit of the Secured Party, but at the Debtor’s expense, at any time
and from time to time, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to carry
out the terms of this Agreement and, without limiting the foregoing, the Debtor
hereby gives the Secured Party the power and right on its behalf, without notice
to or further assent by the Debtor to do the following while an Event of Default
exists:

(a) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and nonnegotiable
instruments taken or received by the Debtor as, or in connection with, the
Collateral;

(b) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or in connection with the Collateral;

(c) to commence, settle, compromise, compound, prosecute, defend or adjust any
claim, suit, action or proceeding with respect to, or in connection with, the
Collateral;

(d) to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof, as fully and effectually as if the Secured Party were the absolute
owner thereof; and

(e) to do, at its option, but at the expense of the Debtor, at any time or from
time to time, all acts and things which the Secured Party deems necessary to
protect or preserve the Collateral and to realize upon the Collateral.

5.2 Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it by law, in equity or otherwise, including all rights
and remedies of a secured party under the Uniform Commercial Code, and shall be
entitled in particular, but without limitation of the foregoing, to exercise the
following rights, which the Debtor agrees to be commercially reasonable:

(a) To notify any or all account debtors or obligors under any Collateral
Accounts or other Collateral of the security interest in favor of the Secured
Party created hereby and to direct all such Persons to make payments of all
amounts due thereon or thereunder directly to the Secured Party or to an account
designated by the Secured Party; and in such instance and from and after such
notice, all amounts and proceeds received by the Debtor in respect of any
Collateral Accounts or other Collateral shall be received in trust for the
benefit of the Secured Party hereunder, shall be segregated from the other funds
of the Debtor and shall be forthwith deposited into such account or paid over or
delivered to the Secured Party in the same form as so received (with any
necessary endorsements or assignments), to be held as Collateral and applied to
the Obligations as provided herein;

 

9



--------------------------------------------------------------------------------

(b) To take possession of, receive, endorse, assign and deliver, in its own name
or in the name of the Debtor, all checks, notes, drafts and other instruments
relating to any Collateral, including receiving, opening and properly disposing
of all mail addressed to the Debtor concerning Collateral Accounts and other
Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Collateral Accounts or
other Collateral, in its own name or in the name of the Debtor; to accelerate
any indebtedness or other obligation constituting Collateral that may be
accelerated in accordance with its terms; to take or bring all actions and suits
deemed necessary or appropriate to effect collections and to enforce payment of
any Collateral Accounts or other Collateral; to settle, compromise or release in
whole or in part any amounts owing on Collateral Accounts or other Collateral;
and to extend the time of payment of any and all Collateral Accounts or other
amounts owing under any Collateral and to make allowances and adjustments with
respect thereto, all in the same manner and to the same extent as the Debtor
might have done;

(c) To transfer to or register in the Secured Party’s name or the name of any of
its agents or nominees all or any part of the Collateral;

(d) To require the Debtor to, and the Debtor hereby agrees that it will at its
expense and upon request of the Secured Party forthwith, assemble all or any
part of the Collateral as directed by the Secured Party and make it available to
the Secured Party at a place designated by the Secured Party;

(e) To enter and remain upon the premises of the Debtor and take possession of
all or any part of the Collateral, with or without judicial process; to use the
materials, services, books and records of the Debtor for the purpose of
liquidating or collecting the Collateral, whether by foreclosure, auction or
otherwise; and to remove the same to the premises of the Secured Party or any
designated agent for such time as the Secured Party may desire, in order to
effectively collect or liquidate the Collateral; and

(f) To sell, resell, assign and deliver, in its sole discretion, all or any of
the Collateral, in one or more parcels, at public or private sale, at any of the
Secured Party’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Secured Party may deem satisfactory. If any of the Collateral is
sold by the Secured Party upon credit or for future delivery, the Secured Party
shall not be liable for the failure of the purchaser to purchase or pay for the
same and, in the event of any such failure, the Secured Party may resell such
Collateral. In no event shall the Debtor be credited with any part of the
proceeds of sale of any Collateral until and to the extent cash payment in
respect thereof has actually been received by the Secured Party. Each purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right of whatsoever kind, including any equity or right of redemption of the
Debtor, and the Debtor hereby expressly waives all rights of redemption, stay or
appraisal, and all rights to require the Secured Party to marshal any assets in
favor of the Debtor or any other party or against or in payment of any or all of
the Obligations, that it has or may have under any rule of law or statute now
existing or hereafter adopted. No demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law, as referred to below),
all of which are hereby expressly waived by the Debtor, shall

 

10



--------------------------------------------------------------------------------

be required in connection with any sale or other disposition of any part of the
Collateral. If any notice of a proposed sale or other disposition of any part of
the Collateral shall be required under applicable law, the Secured Party shall
give the Debtor at least ten (10) days’ prior notice of the time and place of
any public sale and of the time after which any private sale or other
disposition is to be made, which notice the Debtor agrees is commercially
reasonable. The Secured Party shall not be obligated to make any sale of
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given. The Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Upon each public sale and, to the extent
permitted by applicable law, upon each private sale, the Secured Party may
purchase all or any of the Collateral being sold, free from any equity, right of
redemption or other claim or demand, and may make payment therefor by
endorsement and application (without recourse) of the Obligations in lieu of
cash as a credit on account of the purchase price for such Collateral.

5.3 Application of Proceeds.

(a) All proceeds collected by the Secured Party upon any sale, other disposition
of or realization upon any of the Collateral, together with all other moneys
received by the Secured Party hereunder, shall be applied as follows:

(i) first, to payment of the expenses of such sale, other disposition of or
realization, including the fees of the Secured Party’s agents and counsel, and
all expenses, liabilities and advances incurred or made by the Secured Party,
its agents and counsel in connection therewith or in connection with the care,
safekeeping or otherwise of any or all of the Collateral, and any other
unreimbursed expenses for which the Secured Party is to be reimbursed pursuant
to Section 6.1;

(ii) second, after payment in full of the amounts specified in clause (i) above,
to payment of the Obligations; and

(iii) finally, after payment in full of the amounts specified in clauses (i) and
(ii) above, any surplus then remaining shall be paid to the Debtor, or its
successors or assigns, or to whomever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

(b) The Debtor shall remain liable to the extent of any deficiency between the
amount of all proceeds realized upon sale or other disposition of or realization
upon the Collateral pursuant to this Agreement and the amount of any then
outstanding Obligations. Upon any sale of any Collateral hereunder by the
Secured Party (whether by virtue of the power of sale herein granted, pursuant
to judicial proceeding, or otherwise), the receipt of the Secured Party or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Secured Party or such officer or be answerable in any way for the
misapplication thereof.

 

11



--------------------------------------------------------------------------------

5.4 Collateral Collection Accounts. Upon the occurrence and during the
continuance of an Event of Default, the Secured Party shall have the right to
cause to be established and maintained, at its principal office or such other
location or locations as it may establish from time to time in its discretion,
one or more accounts (collectively, “Collateral Collection Accounts”) for the
collection of cash proceeds of the Collateral. Such proceeds, when deposited,
shall continue to constitute Collateral for the Obligations and shall not
constitute payment thereof until applied as herein provided. The Secured Party
shall have sole dominion and control over all funds deposited in any Collateral
Collection Account, and such funds may be withdrawn therefrom only by the
Secured Party. Upon the occurrence and during the continuance of an Event of
Default, the Secured Party shall have the right to apply amounts held in the
Collateral Collection Accounts in payment of the Obligations in the manner
provided for in Section 5.3.

5.5 Grant of License. The Debtor hereby grants to the Secured Party, with effect
upon the occurrence and during the continuance of an Event of Default, an
irrevocable, non-exclusive license or sublicense (as applicable) of any
duration, with right to sublicense (exercisable without payment of royalty or
other compensation to the Debtor), in, to and under all Intellectual Property
now owned or licensed or hereafter acquired or licensed by the Debtor, wherever
the same may be located throughout the world, for any purpose relating to the
Royalty Products, subject to applicable law.

5.6 Waivers. The Debtor, to the greatest extent not prohibited by applicable
law, hereby (i) agrees that it will not invoke, claim or assert the benefit of
any rule of law or statute now or hereafter in effect (including, without
limitation, any right to prior notice or judicial hearing in connection with the
Secured Party’s possession, custody or disposition of any Collateral or any
appraisal, valuation, stay, extension, moratorium or redemption law), or take or
omit to take any other action, that would or could reasonably be expected to
have the effect of delaying, impeding or preventing the exercise of any rights
and remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Secured
Party, but that it will permit the execution of every such power as though no
such laws were in effect, (ii) waives all rights that it has or may have under
any rule of law or statute now existing or hereafter adopted to require the
Secured Party to marshal any Collateral or other assets in favor of the Debtor
or any other party or against or in payment of any or all of the Obligations,
and (iii) waives all rights that it has or may have under any rule of law or
statute now existing or hereafter adopted to demand, presentment, protest,
advertisement or notice of any kind (except notices expressly provided for
herein and notices required by law).

 

12



--------------------------------------------------------------------------------

ARTICLE 6

6.1 Indemnity and Expenses. The Debtor agrees:

(a) To indemnify and hold harmless the Secured Party and each of its directors,
managers, officers, employees, agents, partners and affiliates from and against
any and all claims, damages, demands, losses, obligations, judgments and
liabilities (including, without limitation, reasonable attorneys’ fees and
expenses) in any way arising out of or in connection with this Agreement and the
transactions contemplated hereby, except to the extent the same shall arise as a
result of the gross negligence or willful misconduct of the party seeking to be
indemnified; and

(b) To pay and reimburse Secured Party within 15 days of written demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that the Secured Party may incur in connection
with (i) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, including the reasonable expenses
of re-taking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, (ii) the exercise or enforcement of
any rights or remedies granted hereunder (including, without limitation, under
Article 5), under the Facility Agreement or otherwise available to it (whether
at law, in equity or otherwise), or (iii) the failure by the Debtor to perform
or observe any of the provisions hereof. The provisions of this Section 6.1
shall survive the execution and delivery of this Agreement, the repayment of any
of the Obligations and the termination of this Agreement, the Facility Agreement
or any other instruments or documents executed and delivered pursuant to or in
connection with this Agreement.

6.2 No Waiver. The Secured Party’s failure at any time or times hereafter to
require strict performance by the Debtor of any of the provisions of this
Agreement or of the Facility Agreement shall not waive, affect or diminish any
right of the Secured Party at any time or times hereafter to demand strict
performance therewith and with respect to any other provision of this Agreement,
and any waiver of any Event of Default shall not waive or affect any other Event
of Default, whether prior or subsequent thereto, and whether of the same or a
different type. None of the provisions of this Agreement shall be deemed to have
been waived by any act or knowledge of the Secured Party, its agents, officers
or employees except by an instrument in writing signed by an officer of the
Secured Party and directed to the Debtor specifying such waiver.

6.3 Binding Effect. This Agreement and all other instruments and documents
executed and delivered pursuant hereto or in connection herewith shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.

6.4 Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws and judicial decisions of the State of New
York applicable to contracts made and to be performed in such State, except to
the extent that matters of perfection and validity of the security interests
hereunder, or remedies hereunder, are governed by the laws of a jurisdiction
other than such State.

6.5 Survival of Agreement. All representations and warranties of the Debtor and
all obligations of the Debtor contained herein shall survive the execution and
delivery of this Agreement.

 

13



--------------------------------------------------------------------------------

6.6 Pre-Filing and Filing of Financing Statements. By execution of this
Agreement, the Debtor (a) expressly authorizes the Secured Party to prepare and
file or cause to be filed such Uniform Commercial Code financing statements
(including attached schedules, exhibits, and addenda) as the Secured Party may
deem reasonably necessary to perfect the security interests and liens in the
Collateral granted herein and (b) hereby ratifies and confirms that the Secured
Party was and is authorized to file all such Uniform Commercial Code financing
statements (including attached schedules, exhibits, and addenda) prior to the
execution and delivery of this Agreement, and hereby ratifies any such filings.

6.7 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Obligations as the same may arise and be outstanding at any time
and from time to time from and after the date hereof, and shall (i) remain in
full force and effect until all of the Obligations have been finally discharged
in full (other than inchoate indemnity obligations), (ii) be binding upon and
enforceable against the Debtor and its successors and assigns (provided,
however, that the Debtor may not sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Secured Party, and (iii) inure to the benefit of and be enforceable by the
Secured Party and its successors and assigns. Upon the termination of the
security interest created by this Agreement, the security interest in the
Collateral granted herein shall terminate and all rights to the Collateral shall
revert to Debtor. Upon such termination of the security interest, the Secured
Party hereby authorizes the Debtor to file any UCC termination statements
necessary to effect such termination and the Secured Party will execute and
deliver to the Debtor any additional documents or instruments reasonably
requested by the Debtor to evidence such termination. Upon request, Secured
Party hereby agrees to release any lien or security interest encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or under the Facility Agreement or to which Secured Party has
otherwise consented including, without limitation, by filing one or more UCC-3
financing statement amendments.

6.8 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be (i) delivered by hand, (ii) sent by facsimile
transmission, or (iii) sent certified mail or by a nationally recognized
overnight delivery service, charges prepaid, to the address set forth below (or
such other address for a Party as shall be specified by like notice):

 

If to the Secured Party, to:    c/o Deerfield Capital, L.P.   

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

If to the Debtor, to:   

ISTA Pharmaceuticals, Inc.

  

15295 Alton Parkway

Irvine, California 92618

Attention: Chief Executive Officer

Facsimile: (949) 789-7740

 

14



--------------------------------------------------------------------------------

Copy to:   

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Attention: Robert I. Fisher

Facsimile: (212) 894-5827

Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; (y) if sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (z) if sent by certified mail or a
nationally recognized overnight delivery service, on the day of delivery if
delivered during normal business hours on a Business Day and, if otherwise, on
the first Business Day after delivery. Notices and other communications sent via
facsimile must be followed by notice delivered by hand or by certified mail or
overnight delivery service as set forth herein within five (5) Business Days.

6.9 Severability. To the extent any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

6.10 Captions. The captions to the sections of this Agreement have been inserted
for convenience only and shall not limit or modify any of the terms hereof.

6.11 Counterparts. This Agreement may be executed in two or more counterparts,
which when assembled shall constitute one and the same agreement.

6.12 Amendments and Waivers. Any provision of this Agreement may be amended or
waived, if, but only if, such amendment or waiver is in writing and is signed by
the Debtor and Secured Parties holding at least 51% of the outstanding principal
amounts of the Notes.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Security Agreement to be duly executed as of the date first above written.

 

ISTA PHARMACEUTICALS, INC. By:     /s/ Vicente Anido, Jr., Ph.D. Name:   Vicente
Anido, Jr., Ph.D. Title:   President and Chief Executive Officer

 

Accepted:   DEERFIELD PRIVATE DESIGN FUND, L.P.   DEERFIELD PRIVATE DESIGN
INTERNATIONAL, L.P. By:   /s/ James Flynn     By:   /s/ James Flynn   Name:   
James Flynn       Name:    James Flynn   Title:   General Partner       Title:  
General Partner   DEERFIELD SPECIAL SITUATIONS FUND, L.P.   DEERFIELD SPECIAL
SITUATIONS FUND INTERNATIONAL LIMITED By:   /s/ James Flynn     By:   /s/ James
Flynn   Name:    James Flynn       Name:    James Flynn   Title:   General
Partner       Title:   General Partner SANDERLING VENTURE PARTNERS VI
CO-INVESTMENT FUND, L.P.   SANDERLING VI LIMITED PARTNERSHIP By: Middleton,
McNeil, Mills & Associates VI, LLC   By: Middleton, McNeil, Mills & Associates
VI, LLC By:   /s/ Robert G. McNeil     By:   /s/ Robert G. McNeil   Name:   
Robert G. McNeil       Name:    Robert G. McNeil   Title:   Managing Director  
    Title:   Managing Director   SANDERLING VI BETEILIGUNGS GMBH & CO. KG  
SANDERLING VENTURES MANAGEMENT VI By:   /s/ Robert G. McNeil     By:   /s/
Robert G. McNeil   Name:    Robert G. McNeil       Name:    Robert G. McNeil  
Title:   Managing Director       Title:   Owner   SPROUT CAPITAL IX, L.P.  
SPROUT ENTREPRENEURS’ FUND, L.P. By: DLJ Capital Corporation   By: DLJ Capital
Corporation Its: Managing General Partner   Its: General Partner By:   /s/ Craig
L. Slutzkin     By:   /s/ Craig L. Slutzkin   Name:    Craig L. Slutzkin      
Name:    Craig L. Slutzkin   Title:   Attorney in Fact       Title:   Attorney
in Fact   SPROUT IX PLAN INVESTORS, L.P.   By: DLJ LBO Plans Management
Corporation II   Its: General Partner   By:   /s/ Craig L. Slutzkin        
Name:    Craig L. Slutzkin           Title:   Attorney in Fact        



--------------------------------------------------------------------------------

Schedules

 

3.1 Financing Statements

3.2 Jurisdiction

3.2A Existing Liens and Security Interests

3.3 Locations